DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17/034720 filed on 09/28/2020. Claims 1-18, 20 and 21 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0026797, filed in Korea on 03/03/2020, has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gamma correction module” in claims 1-12, 20 and 21; “compensation value calculator” in claims 2-6; and “dithering module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for “gamma correction module” can be found in [0053] of the specification where it states “[t]he gamma correction module 10 may be implemented by a hardware logic such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or a complex programmable logic device (CPLD); firmware or software, which is run by a processor such as a micro controller unit (MCU) or a CPU; or a combination of hardware and software.”; corresponding structure for compensation value calculator” can be found in [0090] of the specification where it states “[t]he compensation value calculator 11 may include at least one operator or “dithering module” cannot be located in the specification. For the purpose of examination, “dithering module” is interpreted as a general purpose processor performing the tasks.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “dithering module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification of the instant application, there is no mentioning of what the structure of corresponding structure can perform the task of the “dithering module”. In the figures “dithering module” is only shown as a square labeled as 20 and 20c of Figs. 4 and 17 respectively. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Pub. No. 2006/0087483 A1) in view of Umeda et al. (US Patent Pub. No. 2007/0153021 A1)
Regarding claim 1, Takada teaches a display driving circuit (Takada; [0046] display driver) comprising: 
a grayscale voltage generator (Takada, Fig. 1, gray-scale voltage generating circuit 100) configured to generate a plurality of grayscale voltages by linearly dividing a plurality of gamma tap voltages (Takada, Fig. 1 and [0060], tap selector 161 and 162, tap voltages 182 to 187 are resistively divided by resistance 151 to 155, i.e. resistor is a linear element hence linearly divided); and 

Takada does not seem to explicitly teach a gamma correction module configured to calculate a compensation value with respect to an input pixel value by using a compensation model, and configured to apply the compensation value to the input pixel value to generate a compensated pixel value.
Takada’s disclosure is related to adjusting for gamma characteristic (Takada, [0010]), and that in the related art of gamma correction, Umeda teaches that there is a need to gamma correct the input/video data to the characteristic of the display apparatus (Umeda, [0004], gamma correction), and Umeda teaches a gamma correction module (Umeda, Fig. 6, data converting section 1; it would have been obvious to a person ordinary skill in the art to implement it with a general purpose processor) configured to calculate a compensation value with respect to an input pixel value by using a compensation model, and configured to apply the compensation value to the input pixel value to generate a compensated pixel value (Umeda, Fig. 6 and [0058], error correction value is calculated from the error reducing section and added to create the corrected digital video data).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the gamma correction 
Regarding claim 2, Takada in view of Umeda teaches the limitations of the parent claim 1 and further teaches the gamma correction module includes a compensation value calculator configured to calculate the compensation value by performing a quadratic function of the compensation model based on the input pixel value (Umeda, Fig. 6, approximation calculation section 2 with quadratic curve calculation).
Regarding claim 7, Takada in view of Umeda teaches the limitations of the parent claim 1 and further teaches the gamma correction module is further configured to generate the compensated pixel value by adding the compensation value to the input pixel value (Umeda,. Fig. 6, error correction value is added to via the adding section 10).
Regarding claim 13, Takada teaches a method of operating a display driving circuit (Takada; [0046] display driver), the method comprising:  
selecting, from a plurality of grayscale voltages, a grayscale voltage based on an output pixel data including a pixel value (Takada, Fig. 1 and [0010], decoder circuit including selector circuit and digital/analog converter circuit; decoder circuit selecting a gray scale voltage corresponding to the display data); and 
outputting a data voltage corresponding to the selected grayscale voltage to a display panel (Takada, Fig. 1, voltage applied to liquid crystal panel).

generating a compensated pixel value based on the pixel value and the compensation value.
Takada’s disclosure is related to adjusting for gamma characteristic (Takada, [0010]), and that in the related art of gamma correction, Umeda teaches that there is a need to gamma correct the input/video data to the characteristic of the display apparatus (Umeda, [0004], gamma correction), and Umeda teaches calculating a compensation value with respect to a pixel value of input pixel data based on a compensation model; 
generating a compensated pixel value based on the pixel value and the compensation value (Umeda, Fig. 6 and [0058], error correction value is calculated from the error reducing section and added to create the corrected digital video data).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the gamma correction module as suggested by Umeda in the display device of Takada. The suggestion/motivation would have been in order to reduce error cause by the difference in characteristic of display without any enlargement of the circuit (Umeda, [0031]).
Regarding claim 14, Takada in view of Umeda teaches the limitations of the parent claim 13 and further teaches determining a plurality of gamma tap voltages based on select signals; and generating the plurality of grayscale voltages by linearly dividing the plurality of gamma tap voltages (Takada, Fig. 1 and [0060], tap selector 161 
Regarding claim 16, Takada in view of Umeda teaches the limitations of the parent claim 13 and further teaches the calculating the compensation value includes: performing a quadratic function of the compensation model based on the pixel value (Umeda, Fig. 6, approximation calculation section 2 with quadratic curve calculation); and 
multiplying a result of the quadratic function by a weight (Umeda, Fig. 6, outputting calculation result and the corrected digital video data; it would have been obvious to a person ordinary skill in the art that outputting the data as it is, is equivalent to multiplying to a weight of 1).
Regarding claim 20, Takada teaches a display device (Takada; [0002] display driver and a display panel, i.e. display device) comprising: 
a display panel (Takada, [0002], display panel); and 
a display driving circuit (Takada; [0046] display driver) configured to drive the display panel to display an image, wherein the display driving circuit includes: 
a grayscale voltage generator (Takada, Fig. 1, gray-scale voltage generating circuit 100) configured to determine a plurality of gamma tap voltages according to a plurality of select signals and configured to generate a plurality of grayscale voltages based on the plurality of gamma tap voltages (Takada, Fig. 1 and [0060], tap selector 161 and 162, tap voltages 182 to 187 are resistively divided by resistance 151 to 155, i.e. resistor is a linear element hence linearly divided); and 

Takada does not seem to explicitly teach a gamma correction module configured to calculate a compensation value with respect to an input pixel value by using a compensation model, and configured to apply the compensation value to the input pixel value to generate a compensated pixel value.
Takada’s disclosure is related to adjusting for gamma characteristic (Takada, [0010]), and that in the related art of gamma correction, Umeda teaches that there is a need to gamma correct the input/video data to the characteristic of the display apparatus (Umeda, [0004], gamma correction), and Umeda teaches a gamma correction module (Umeda, Fig. 6, data converting section 1; it would have been obvious to a person ordinary skill in the art to implement it with a general purpose processor) configured to calculate a compensation value with respect to an input pixel value by using a compensation model, and configured to apply the compensation value to the input pixel value to generate a compensated pixel value (Umeda, Fig. 6 and [0058], error correction value is calculated from the error reducing section and added to create the corrected digital video data).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the gamma correction .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Pub. No. 2006/0087483 A1) in view of Umeda et al. (US Patent Pub. No. 2007/0153021 A1) and Kang (US Patent Pub. No. 2008/0278521 A1)
Regarding claim 8, Takada in view of Umeda teaches the limitations of the parent claim 1. Takada in view of Umeda does not seem to explicitly teach to determine a weight based on at least one selected from a luminance setting for the display panel and a color of a pixel corresponding to the input pixel value, and configured to generate the compensated pixel value by multiplying the compensation value by the weight and adding a result of multiplication to the input pixel value.
However, in a related art of gamma correcting video data, Kang teaches a gamma correction for video data by determining a weight based on at least one selected from a luminance setting for the display panel and a color of a pixel corresponding to the input pixel value, and generating the compensated pixel value by multiplying the compensation value by the weight (Kang, [0020] gamma setting unit correct gamma coefficient according to user input; Kang, [0051]-[0053], having different multiplier for different color to correct the gamma value).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further determine a weight based on setting for the display panel or a color of a pixel as suggested by Kang in the display of 
Regarding claim 18, Takada in view of Umeda teaches the limitations of the parent claim 16. Takada in view of Umeda does not seem to explicitly teach the weight is set based on at least one selected from a luminance setting of the display panel and a color of a pixel corresponding to input pixel data.
However, in a related art of gamma correcting video data, Kang teaches a gamma correction for video data by determining a weight based on at least one selected from a luminance setting of the display panel and a color of a pixel corresponding to input pixel data (Kang, [0020] gamma setting unit correct gamma coefficient according to user input; Kang, [0051]-[0053], having different multiplier for different color to correct the gamma value).
 Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further determine a weight based on setting for the display panel or a color of a pixel as suggested by Kang in the display of Takada in view of Umeda. The suggestion/motivation would have been in order to better adjust/tailor for the need of each specific person (Kang, [0007] and [0020]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Pub. No. 2006/0087483 A1) in view of Umeda et al. (US Patent Pub. No. 2007/0153021 A1) and Luo et al. (US Patent Pub. No. 2015/0213750 A1)
Regarding claim 11, Takada in view of Umeda teaches the limitations of the parent claim 1. Takada in view of Umeda does not seem to explicitly teach further 
However, in a related art of image processing, Luo teaches a dithering module (Luo, Fig. 1, image dithering module 102) configured to receive pixel value, configured to dither the pixel value, and to provide a dithered pixel value to the data driver as output pixel data (Luo, Fig. 1, receive image data and output image dater after dithering).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a dithering module as suggested by Luo in the display of Takada in view of Umeda. The suggestion/motivation would have been in order to minimize undesirable artifacts and reduce allocation of memory (Luo, [0018]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US Patent Pub. No. 2006/0087483 A1) in view of Umeda et al. (US Patent Pub. No. 2007/0153021 A1) and Tanaka et al. (US Patent No. 6,700,559 B1)
Regarding claim 12, Takada in view of Umeda teaches the limitations of the parent claim 1. Takada in view of Umeda does not seem to explicitly teach the input pixel value and the compensated pixel value include M-bit data (M being a positive integer of 8 or greater), high-order N-bit data including a most significant bit in the M-bit data represents an integer (N being a positive integer less than or equal to M), and low-
However, in a related art of image processing, Tanaka teaches representing image/RGB data in a twelve-bit data with eight bits of integer portion and four bits of decimal portion (Tanaka, column 4 line 54-column 5 line 24).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to represent the image/pixel data in the display of Takada in view of Umeda in the way as suggested by Tanaka. The suggestion/motivation would have the option to performing high-precision image processing or rounded processing based on the need and processing power of the display (Tanaka, column 4 line 54-column 5 line 24).

Allowable Subject Matter
Claims 3-6, 9, 10, 15, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 9, 10, 15, 21 and their respective dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art references teach performing gamma correction by using a compensation model. However, the specifics of the calculations performed and the variables used by the 
Regarding claim 17, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art references teach multiplying a weight to the result of the compensation. However, the specifics of the weight set according to a range of a pixel value including the pixel value, among a plurality of weights that are differently set for a plurality of range of the pixel value, respectively, in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2006/0044242 A1 to Park et al. discloses a similar invention as recited, specifically performing quadratic equation to correct a gamma of a display, see [0003] and Fig. 8.
U.S. Patent Publication No. 2006/0268299 A1 to Nose et al. discloses a similar invention as recited, specifically correcting gray-scale of image data, see Figs. 2-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693